— Appeal from an order of the Supreme Court, Onondaga County (John C. Cherundolo, J.), entered February 6, 2008. The order, insofar as appealed from, directed defendant ICI Paints North America to provide certain discovery responses to plaintiffs.
Now, upon reading and filing the stipulation of discontinuance of appeal signed by the attorneys for the parties on August 8, 2008,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present — Hurlbutt, J.E, Smith, Green, Pine and Gorski, JJ.